Citation Nr: 0003974	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to March 
1977.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  The RO denied entitlement to service connection for 
PTSD and for a right wrist disorder.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right wrist disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The record does not establish that the veteran engaged in 
combat in service.  

3.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

4.  The medical evidence does not establish a diagnosis of 
PTSD based on a verified stressor.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right wrist 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a right wrist disorder.  

Factual Background

The veteran's service medical records are unavailable.  
Searches of alternative treatment records failed to evidence 
any complaints of, diagnosis of or treatment for a right 
wrist disorder.  

Private treatment records from Bannock Memorial Hospital have 
been associated with the claims file.  The records evidence 
the fact that the veteran sought treatment for an injury to 
his right wrist which occurred on the job in June 1979.  X-
rays dated in April 1981 revealed a diagnosis of fracture of 
the right navicular.  On a clinical record dated in April 
1981, it was noted the veteran reported he had injured his 
right wrist in an industrial accident in June 1979 when the 
he was struck by a steel beam.  The impression was chronic 
nonunion of the right dominant navicular, secondary to 
fracture sustained in June 1979.  It was reported that the 
veteran denied any injuries to the right wrist prior to the 
June 1979 accident.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  The records evidence 
intermittent complaints of, diagnosis of and treatment for a 
right wrist injury.  On a hospitalization record dated in 
September 1989, it was noted the veteran reported that in 
1970 he sustained a gunshot wound to the right leg and that 
during the same incident he fractured his right hand.  He 
complained of occasional discomfort in the right hand.  In 
August 1998, it was noted the veteran had re-injured his 
right wrist in an industrial accident.  An X-ray did not 
reveal any acute fracture.  A November 1998 clinical record 
included the notation that the veteran had re-injured his 
right hand.  The veteran reported he had had prior wrist 
surgery in Vietnam.  Right wrist fusion was a discharge 
diagnosis in December 1998.  


A letter dated in May 1999 from CSS, M.D. has been associated 
with the claims file.  The physician reported that the 
veteran had a history of injury to the right wrist in the 
1970's which was treated at that time with some sort of 
surgery.  

The veteran submitted a statement in July 1999 wherein he 
reported that in 1971 a vehicle he was riding in detonated a 
land mine which blew him out of the vehicle.  He reported 
that he broke his right wrist and was knocked unconscious by 
the explosion.  At the time of the incident, he was stationed 
in An Loc with the 3rd Amtrack Battalion.  


Criteria

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  If a claim is not well grounded 
there is no duty to assist the veteran with the development 
of that claim, and it must be denied.  Morton v. West, 12 
Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).




In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" has held in Savage v. Gober, 
10 Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and post-service symptomatology, unless 
such a relationship is one to which a lay person's 
observation is competent.  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes the veteran's service medical 
records have not been associated with the claims file.  An 
August 1998 Memorandum for File demonstrates that the RO made 
several attempts to obtain the service medical records 
without success.  The RO also attempted to locate any 
pertinent medical records through alternative sources but 
searches of these records failed to reveal any treatment 
records for the veteran.  The Board finds the RO has made a 
diligent effort to obtain the veteran's service medical 
records without success.  A remand for further attempts at 
locating the records is not warranted.  

The Board finds the claim of entitlement to service 
connection for a right wrist disorder to be not well-
grounded.  The Board has placed reduced probative value on 
the veteran's allegations of in-service injuries he received 
due to the conflicting evidence of record.  The evidence of 
record demonstrates the veteran has reported that he injured 
his right wrist in 1970 after being shot in the leg or that 
he injured the right wrist as a result of a land mine 
explosion in 1971.  

Despite the apparent conflicting reports as to the date and 
etiology of injury, the Board finds the veteran's evidentiary 
assertions are presumed true as they are not inherently 
incredible.  Additionally, the veteran's allegations that he 
injured his right hand during active duty are not beyond the 
competence of the person making the assertion.  Thus, for the 
purposes of determining if the veteran submitted a well-
grounded claim, the Board finds the veteran's allegations are 
sufficient to demonstrate that there was an in-service injury 
to the right wrist.  




Associated with the claims file is competent evidence of the 
current existence of residuals of a right wrist injury in the 
form of the VA outpatient treatment and hospitalization 
records as well as private treatment records.  Thus the Board 
finds there is evidence of record of an in-service injury to 
the right wrist and there is also competent evidence of the 
current existence of residuals of a right wrist injury.  The 
veteran's claim, however, is determined to be not well-
grounded as there is no competent evidence of record linking 
the current residuals of a right wrist injury to active duty.  
None of the medical evidence associated with the claims file 
includes opinions linking residuals of a right wrist injury 
to active duty.  

The veteran has not alleged he has had continuity of 
symptomatology for the right wrist from active duty to the 
present which would permit application of Savage v. Gober.  

The only evidence of record which links a right wrist 
disorder to active duty is the veteran's own allegations.  
The veteran has not reported that he has specialized medical 
training and is thus considered a lay person.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's claim that he has residuals of a right wrist 
injury as a result of active duty is predicated upon his own 
unsubstantiated opinion.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Grivois, the veteran's lay 
opinion is an insufficient basis upon which to find this 
claim well grounded.  Espiritu, King.  Accordingly, as a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claim for service 
connection for a right wrist disorder must be denied as not 
well grounded.


The Board finds that the RO advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for a right wrist disorder, the doctrine 
of reasonable doubt has no application.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.


The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

In Morton v. West, 12 Vet App 477 (1999), the Court held that 
the Manual M21-1 provisions pertaining to the development of 
claims prior to a finding of well groundedness are 
interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of a well 
grounded claim for service connection for a right wrist 
disorder, VA has no duty to assist the veteran in developing 
his case.  


II.  Entitlement to service connection 
for PTSD.

Factual Background

The veteran's service medical records are unavailable.  
Searches of alternative treatment records failed to evidence 
any complaints of, diagnosis of or treatment for a 
psychiatric disorder.

Review of the service personnel records demonstrates that the 
veteran served in Vietnam as demonstrated by his receipt of 
the Vietnam Service Medal.  He had overseas and/or foreign 
service for eleven months and twenty two days.  He did not 
receive any awards or decorations indicative of participation 
in combat.  His primary specialty title was AmTrac Crewman.  

A letter dated in November 1989 from RH, a counselor, has 
been associated with the claims file.  The author reported 
the veteran sought help in January 1989 for marital 
dysfunction and legal difficulties.  It was noted the veteran 
reported experiencing distressing dreams of combat-related 
events.  The veteran informed the author that he was assigned 
to the "101st" when he was sent to Vietnam where he was 
stationed in the northern highlands.  He further informed the 
author that he served in Vietnam for eighteen months which 
included a six month extension of duty.  The clinical 
impression was delayed chronic PTSD.  

On a VA Form 21-526 which was received at the RO in February 
1990, the veteran indicated he received a bullet wound and 
was treated for it in 1971 while he was serving with the 
"1/9 1st Mar Div" in Da Nang.  He also indicated he 
fractured his right leg in 1975.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file. The records evidence the 
veteran was diagnosed with and treated for mental disorders 
beginning in May 1989.  On a hospitalization record dated in 
September 1989, it was noted the veteran was seeking 
treatment for depression which he attributed, in part, to his 
wife's illness and his experiences in Vietnam.  

The veteran reported that in 1970 he sustained a gunshot 
wound to the right leg and at the same time fractured the 
right leg and ankle while he was serving in Vietnam.  He 
further reported that during the same incident he fractured 
his right hand.  The impression at that time was depression.  
A separate hospitalization record dated in September 1989 
included diagnoses of PTSD and depressive disorder.  The only 
stressor reported was "combat experiences."  

On a record dated in December 1997, it was noted the veteran 
reported he had made a mistake in combat which resulted in 
the deaths of two friends and that he had served two tours of 
duty in Vietnam with a United States Marine Corps 
reconnaissance team.  The impression at that time was rule 
out PTSD.  On a clinical record dated in May 1998 it was 
noted the veteran was a Vietnam combat veteran.  The veteran 
alleged that he was a "LERRPS" infantryman while in Vietnam 
where he felt he made mistakes which cost two friends their 
lives.  The Axis I diagnoses were PTSD, alcohol dependence 
and intermittent explosive disorder.  

The veteran submitted a statement in July 1999 wherein he 
reported that in 1971 a vehicle he was riding in detonated a 
land mine which blew him out of the vehicle.  He reported 
that he broke his right wrist and was knocked unconscious by 
the explosion.  At the time of the incident, he was stationed 
in An Loc with the 3rd Amtrack Battalion.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and, (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the VA outpatient treatment and hospitalization records.  The 
reported stressors included in these records were alleged to 
have occurred during the veteran's tour of duty while 
stationed in Vietnam.  





The Board finds that the health care professionals who 
promulgated the diagnoses of PTSD have linked the disorder to 
events the veteran reportedly experienced while on active 
duty in Vietnam.  Thus, the Board finds the record 
establishes the first and third elements set out above.  
38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1999), as determined through 
recognized military citations or other service department 
evidence.  



In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the veteran served in 
Vietnam during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA medical professionals based on the reported 
stressors.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His military occupational 
specialty was Armored Tractor Crewman.  

The Board has placed significantly reduced probative value on 
the veteran's allegations of in-service stressors as he has 
provided conflicting accounts as to the incidents and as to 
his service.  He informed RH that he was assigned to the 
"101st" while in Vietnam and that he served in Vietnam for 
eighteen months.  


However, review of the service personnel records demonstrates 
that the veteran served with the United States Marine Corps 
and only had overseas and/or foreign service for a period of 
eleven months and twenty two days.  It is a well known fact 
that the "101st" is an airborne Army division.  The veteran 
informed one VA health care professional that he fractured 
his right hand after sustaining a gunshot wound to the right 
leg in 1970.  

This is in contrast to his allegation included in a July 1999 
statement wherein he reported he fractured his right wrist in 
1971 as a result of a mine explosion.  These two allegations 
are contradicted by private medical records which reveal that 
the veteran injured his right wrist in an industrial accident 
in June 1979.  The private treatment records further evidence 
the fact that the veteran denied any injuries to his right 
wrist prior to June 1979.  

The veteran alleged he was shot in the right leg in 1970 and 
has also alleged that he received an unspecified gunshot 
wound in 1971.  The veteran's service medical records are 
unavailable.  The RO, however, initiated searches of 
alternative medical records but was unable to document any 
medical treatment the veteran received during active duty.  
As the Board has placed significantly reduced probative value 
on the veteran's allegations and as there is no other 
evidence of treatment for a gunshot wound during active duty, 
the Board finds this allegation to be without merit.  

Review of the claims file discloses the veteran reported, at 
various times, the following stressors: being shot in the 
right leg in 1970; receiving an unspecified gunshot wound in 
1971 in Da Nang while serving with the "1/9 1st Mar Div"; 
acting in the role of a "LERRPS" at which time he made a 
mistake which cost the lives of two friends; and riding in an 
Amtrack which struck a mine in 1971 in An Loc while serving 
with the 3rd Amtrack Battalion.  He provided no other 
identifying information on the other claimed stressors.  


The Board finds that the veteran did not provide information 
sufficient to attempt to verify the claimed in-service 
stressors.  The Board notes that the veteran has not provided 
sufficient names, places, dates or unit designations by which 
verification could be attempted.  The only dates he provided 
were the years but not the months when he was allegedly 
either shot or was in a mine explosion.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
additional information sufficient to submit to the United 
States Armed Services Center for Research of Unit Records for 
an attempt at verification.  The Board notes that the veteran 
was requested in October 1989, March 1998, and June 1999 to 
provide descriptive information by which his claimed 
in-service stressors could be verified.  The veteran only 
responded to one request for his stressor information which 
was a statement received in July 1999.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  In short, the sole supporting evidence 
that the alleged stressful events occurred are the veteran's 
own statements and notation of such experiences as recorded 
by medical professionals in connection with treatment and 
evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  



The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

Without credible supporting evidence that the claimed in-
service stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events, is not supportable.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no diagnosis of 
PTSD shown to be related to recognized military stressors.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right wrist disorder, 
the appeal is denied.  

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

